Citation Nr: 1328577	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  12-16 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Service connection for residuals of an injury of the low 
back.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from January 1953 to January 1955. 
       
This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2010 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that found that new and material 
evidence had not been received to reopen a claim of service 
connection for a low back disability.

In a December 2012 decision, the Board granted the Veteran's 
application to reopen the claim of service connect, and 
remanded the matter to the Appeals Management Center (AMC), 
in Washington, DC for additional development.  Such 
development has been conducted and the matter of service 
connection is now before the Board.

A review of the Virtual VA paperless claims processing 
system reveals that the system includes documents that 
relate to the immediate appeal, specifically records of VA 
treatment.  Such records are considered to be part of the 
claims file, and as such have been considered as part of the 
present appeal.  

In the introduction section of the Board's December 2012 
decision it was noted that in the Veteran's December 2010 
notice of disagreement, the Veteran had requested that a 
claim of service connection for a scar under the right eye 
be reopened and also claimed service connection for a dental 
disability.  These matters were referred, not remanded, for 
initial adjudicated by the applicable Agency of Original 
Jurisdiction (AOJ).  To date, these matters still remain 
unaddressed and the Board again refers them to the 
applicable AOJ for action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran sustained an in-service injury of the back.

2.  Low back symptomatology has been continuous since 
service.

3.  The Veteran has low back arthritis.


CONCLUSION OF LAW

The criteria for service connection for low back arthritis 
are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has duties to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In 
this case, the Board is granting, in full, the benefit 
sought on appeal.  Accordingly, because the benefit sought 
is granted, VA has no further duty to notify or assist.

Service Connection for Residuals of an Injury of the Low 
Back

According to a September 1992 letter from the director of 
the National Personnel Records Center (NPRC), it has been 
determined that the Veteran's records are "fire-related," 
indicating that some service treatment records may have been 
destroyed in a 1973 fire at the NPRC in St. Louis, Missouri.  
The Board notes that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence 
that may be favorable to the claimant.  See Russo v. Brown, 
9 Vet. App. 46 (1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  As a general matter, service 
connection for a disability requires evidence of: (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, the Veteran is diagnosed with arthritis of the 
low back, and arthritis is a "chronic disease" which is 
listed under 38 C.F.R. § 3.309(a); therefore the presumptive 
provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence 
shows a "chronic disease" in service or "continuity of 
symptoms" after service, the disease shall be presumed to 
have been incurred in service.  In order to show a "chronic" 
disease in service, the record must reflect a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Where a chronic disease has been incurred in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected unless 
clearly attributable to intercurrent causes.  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of "continuity of symptoms" after 
service is required in order to establish entitlement to 
service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of 
active service, and certain chronic diseases, including 
arthritis, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.

Generally, lay evidence is competent with regard to a disease 
with "unique and readily identifiable features" that is 
"capable of lay observation."  See Barr v. Nicholson, 21 Vet. 
App. 303, 308-09 (2007).  Here, while back pain and other 
symptoms of arthritis are capable of lay observation, 
arthritis itself is not.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).
 
Lay evidence can be competent and sufficient evidence of a 
diagnosis if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person 
may speak to etiology in some limited circumstances in which 
nexus is obvious merely through observation, such as 
sustaining a fall leading to a broken leg.  Id.  A layperson 
is not competent to provide evidence as to more complex 
medical questions and, specifically, is not competent to 
provide an opinion as to etiology in such cases.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held 
that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  The Court has also stated, "[i]t is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

The Veteran contends to have injured the low back during 
service in Korea.  The Veteran has specifically endorsed 
having fallen in-service while doing demolition and 
construction work, and that his low back disorder due to cold 
weather exposure during service.   Additionally, the Veteran 
has stated that low back symptomatology has been present ever 
since service.

The Board finds that, resolving doubt on the Veteran's 
favor, the Veteran did sustain a low back injury in service.  
Service treatment records include treatment referable to the 
teeth and eye, but do not include any complaints of back 
problems or a back injury.  On separation examination in 
January 1955, the Veteran's spine was "normal."

The Veteran separated from service in January 1955, and that 
same month filed a claim of service connection for a "back 
condition" which he attributed to an injury in Chun Chon 
(Chuncheon), Korea in April 1954.  Multiple searches by VA 
in January, March and April 1955 failed to reveal any 
records of in-service or post-service treatment of the back 
at any VA facility.  In a 1981 claim regarding the low back, 
the Veteran endorsed injury in Inchon, Korea in December 
1954, and subsequent treatment at a VA facility in 1955.

A September 1990 letter from a private chiropractor 
indicated that the Veteran had been treated at the 
chiropractor's office for "chronic lower back disorders and 
degenerative disc disease."  An October 1992 letter from an 
Army physician indicated that the Veteran had sustained an 
injury of the back in December 1954 in Korea.

An April 1992 letter from a private chiropractor indicated 
that the Veteran had been examined and treated for a chronic 
lumbar spinal disorder.  The chiropractor opined that "in 
light of the extensive disc and osseous degeneration of [the 
Veteran's] lumbar spine as well as the myofascial 
instability" the Veteran was unable to perform his regular 
job.  The Board notes that the chiropractor has the same 
last name as the Veteran, and it was subsequently noted that 
the chiropractor is the Veteran's nephew.  Te Board finds 
the statement to be probative to the extent that it 
identifies the nature of the Veteran's back disorder.

An November 1992 record of private treatment indicates X-ray 
evidence of moderate degenerative arthritis.  The Veteran 
presented with a history of progressive back problems, 
dating to the Korean War.  The Veteran was able to walk, but 
with a slightly halting, jerky, side to side gait.  When 
bending over to pick up a shoe, the Veteran visibly 
grimaced.  The physician opined that the Veteran had 
"significant lumbosacral arthritis".

In April 1994, the Veteran reported to a VA physician a 
history of low back pain "since back frozen" in Inchon, 
Korea in 1954.  Since that time pain had become worse in 
severity.  VA X-ray imaging in June 1994 revealed mild 
degenerative changes in the lower lumbar spine.  On VA 
treatment in March 1995, the Veteran endorsed low back pain 
for "many years."  Mild degenerative changes of the lower 
lumbar spine were noted, and pain was stable.

On VA treatment in October 2007, the Veteran endorsed mild 
pain over the back, but did not request treatment.  On VA 
treatment in March 2009, the Veteran endorsed stable, 
chronic back pain.

A January 2011 statement from the Veteran's private family 
physician indicates that the Veteran relates current back 
symptoms to an in-service injury, and the physician felt 
"strongly that this patient should be treated as such."  The 
physician's statement included no rationale, no statement of 
the nature of the in-service injury, and no description of 
the Veteran's current back disorder.

On VA examination in January 2013, the examiner indicated 
that the Veteran had degeneration of lumbar or lumbosacral 
intervertebral discs, and spinal stenosis of the lumbar 
region without neurogenic claudication.  The Veteran told 
the VA examiner that that the onset of low back pain dated 
to an in-service fall while doing demolition or construction 
work in South Korea around August 1954.  The Veteran 
indicated that he injured his right eye and broke his front 
teeth in the same fall.  The Veteran also stated that while 
sleeping on a malfunctioning air mattress in temperatures 
reaching 40 degrees below zero, his back "froze."  Following 
separation from service, the Veteran spent three weeks at a 
VA facility and "exploratory back surgery" was recommended.  
The Veteran was concerned about the risk of paralysis, 
however, and declined to have the surgery.  The Veteran 
endorsed the use of assistive devises, including a cane, 
since his early 30s; a cane was used at all times when 
outside the home.

The VA examiner reviewed imaging from November 2012, and 
noted multilevel degenerative disc disease and foraminal 
stenosis from L2-3, L3-4 and L4-5.  There was also right 
side lumbar scoliosis, L4-5 anterolisthesis, and L5-S1 
retrolisthesis.  The examiner concluded that the Veteran's 
low back disorders were less likely than not incurred in or 
caused by the claimed in-service injuries.  In so 
concluding, the examiner recognized that the Veteran had a 
long history of nonsurgical treatments including during the 
purported three week stay at a VA facility in 1955.  The VA 
examiner stated that the in-service fall likely resulted in 
temporary musculoskeletal pain, as reflected by the 
Veteran's claim for service connection immediately following 
separation.  However, the examiner noted that "the first 
documented radiology report" relating to the back was not 
until 1994.  The examiner stated that although radiographic 
imaging from 2012 and 2013 showed significant multilevel 
spinal stenosis and degenerative disc disease, these 
findings were "more likely from the progression of the 
natural degenerative process, and not traumatic in origin."

After reviewing additional medical records, a different VA 
examiner offered an addendum opinion in July 2013.  The 
examiner noted in particular the June 1994 VA radiographic 
evidence of "only" mild degenerative changes "almost 40 
years" after the in-service fall.  The examiner did not 
comment on the April 1992 radiology report of significant 
lumbosacral arthritis, and in fact stated that the 1994 
evidence was "the first documented radiology report" since 
the Veteran left service.  As both VA examination opinions 
failed to recognize the 1992 X-ray evidence, the Board 
concludes that the examinations were based on inaccurate 
factual histories, and are therefore of no probative value.

While the Veteran's service treatment records do not reflect 
treatment for the back during service, the Veteran has 
consistently stated that an in-service injury occurred in 
1954.  Although the Veteran's report of some of the specific 
details of the injury has wavered slightly, the Veteran has 
maintained the primary contention for nearly 60 years.  
Furthermore, that the Veteran first filed a claim of service 
connection for the back the very same month that he was 
discharged from service is highly probative.  It is 
unfortunate that records of treatment at a VA facility in 
1954 or 1955 cannot be located, however the Veteran is 
competent to report having been hospitalized and the Board 
finds the Veteran's statement to that effect to be credible.

The Veteran is also competent to report continuous 
symptomatology since the in-service injury, as back pain is 
capable of lay-observation.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Here too, the Veteran has been highly consistent in 
reporting unremitting symptomatology.  The Veteran first 
claimed service connection related to back symptoms in 1955; 
then submitting claims for service connection again in 1981 
and 1990.  Furthermore, the Veteran has endorsed continuous 
back symptomatology even when reporting such symptoms for 
private treatment purposes having nothing to do with a claim 
for VA compensation, such as in November 1992.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision 
properly assigned more probative value to a private hospital 
record that included lay history that was made for treatment 
purposes than to subsequent statements made for compensation 
purposes).

Again, where the evidence shows continuous symptoms of a 
"chronic disease" under 38 C.F.R. § 3.309(a) after service, 
the disease shall be presumed to have been incurred in 
service.  Here, the competent credible evidence shows an in-
service injury followed by continuous symptomatology and a 
current diagnosis of arthritis, a "chronic disease."  While 
VA examination reports indicate the current low back 
arthritis is not related to service, such reports carry no 
probative weight for the reasons discussed above.  Thus, 
there is no probative evidence to rebut the presumption of 
in-service incurrence of the claimed back disorder.  
Accordingly, resolving doubt in the Veteran's favor service 
connection is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for arthritis of the low back is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


